BALDOCK, Circuit Judge,
specially concurring:
Because Texas and Kansas have both abrogated the doctrine of interspousal immunity, I concur in the conclusion reached by the majority that interspousal immunity does not bar the suit by Mills. However, I write separately to express my concern with the analysis set forth by both the trial court and the majority which bases the determination of applicable law on events occurring after the alleged tort had been committed.
Both the majority and the trial court rely on the fact that, after the accident, Mills and Randel spent part of their brief marriage in Oklahoma, and were eventually divorced in Oklahoma. In order to be faithful to the policy underlying interspousal immunity, that of minimizing marital disharmony based on the commission of a negligent tort, I would make the determination as to which state has the most significant contacts with the marital relationship based on the facts as they existed at the time the alleged tort occurred. This approach would allow an immediate evaluation and resolution of the issue as to whether suit by the injured spouse would be allowed, thus eliminating the uncertainty and unpredictability inherent in an analysis based upon the later actions of the parties. In my view, this immediate resolution is more consistent with the policy of minimizing disharmony, while it also eliminates the possibilities of forum shopping, collusion, and the creation of a cause of action where one did not previously exist. I thus cannot agree with the majority’s conclusion that a subsequent divorce or move by the parties could serve as a mechanism by which interspousal immunity, which was applicable at the time of the occurrence, may be defeated.